        Case 1:21-cv-00192-JCG Document 14              Filed 06/08/21    Page 1 of 2




               UNITED STATES COURT OF INTERNATIONAL TRADE


 NORCA INDUSTRIAL COMPANY,
 LLC,

        Plaintiff,
                                                 Before: Jennifer Choe-Groves, Judge
 v.
                                                 Court No. 21-00192
 UNITED STATES,

        Defendant.



 INTERNATIONAL PIPING &
 PROCUREMENT GROUP, LP,

        Plaintiff,
                                                 Before: Jennifer Choe-Groves, Judge
 v.
                                                 Court No. 21-00193
 UNITED STATES,

        Defendant.


                     CONSOLIDATION AND SCHEDULING ORDER

       Upon consideration of the Joint Status Report and Proposed Briefing Schedule, ECF No.

13, filed in Norca Industrial Company, LLC v. United States, Court No. 21-00192; the Joint

Status Report and Proposed Briefing Schedule, ECF No. 12, filed in International Piping &

Procurement Group, LP v. United States, Court No. 21-00193; and all other papers and

proceedings in the above-captioned actions, and pursuant to USCIT Rule 42, it is hereby

       ORDERED that the above-captioned cases are consolidated into Norca Industrial

Company, LLC v. United States, Consolidated Court No. 21-00192; and it is further

       ORDERED that this case will proceed according to the following schedule:
          Case 1:21-cv-00192-JCG Document 14              Filed 06/08/21     Page 2 of 2

Court Nos. 21-00192, 21-00193                                                                Page 2


         1.     Defendant shall file the administrative record on or before June 21, 2021;

         2.     Motions for judgment on the agency record and opening briefs, if any, shall be

                filed on or before August 20, 2021;

         3.     Response briefs, if any, shall be filed on or before November 5, 2021;

         4.     Reply briefs, if any, shall be filed on or before December 3, 2021;

         5.     The joint appendix shall be filed on or before December 17, 2021; and

         6.     Motions for oral argument, if any, shall be filed on or before December 24, 2021.

         While the court considers timely extension requests based on a showing of good cause,

the Parties should seek to limit the need for extensions to short periods to address unexpected

conflicts. The court notes that the Parties proposed the dates in this scheduling order and expects

that the Parties will be able to meet these deadlines.

                                                                   /s/ Jennifer Choe-Groves
                                                                 Jennifer Choe-Groves, Judge

Dated:     June 8, 2021
         New York, New York
